Citation Nr: 1119338	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  09-27 717	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes planus, currently rated 10 percent disabling. 

2.  Entitlement to non-service-connected pension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The Veteran performed active military service from July 21 to August 25, 1972, and from June 24, 1975, to May 17, 1978.  

This appeal arises to the Board of Veterans' Appeals (Board) from May 2007 and May 2008-issued rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The May 2007 rating decision, in pertinent part, denied an increased rating for bilateral pes planus.  The May 2008 rating decision denied non-service-connected pension. 

During a December 2009 videoconference hearing before the undersigned Veteran's law judge, the Veteran withdrew appeals for service connection for hepatitis C and for a nervous condition.  

During the December 2009 hearing, the Veteran testified that he has bilateral calf and foot cramps that might be secondary to his service-connected pes planus.  This is referred to the RO for appropriate action.    

An increased rating for bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Legal entitlement to a permanent and total rating for pension purposes does not exist, because the Veteran has not served the minimum required 90 days of active wartime service. 





CONCLUSION OF LAW

The criteria for a permanent and total rating for pension purposes have not been met.  38 U.S.C.A. §§ 1521, 5103A, 5107 (West 2002); §§ 1503 1513, 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.2, 3.3, 3.102, 3.314, 3.342 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As set forth at 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), VA must notify claimants of certain procedural aspects of most claims and must assist claimants in obtaining evidence that might substantiate those claims.  In Dela Cruz v. Principi, 15 Vet. App. 143 (2001), the United States Court of Appeals for Veterans Claims (hereinafter: the Court) held that VA's duty to notify and assist statutes and regulations do not apply where the question is limited to statutory interpretation, i.e., purely legal questions.  See also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002) (where the Veteran did not serve on active duty during a period of war and was not eligible for non-service-connected pension benefits; because the law-and not the evidence-is dispositive of the claim).  Because the claim is limited to statutory interpretation, no further discussion of VA's duty to notify and assist requirements is necessary.  

Pension

Payment of non-service-connected pension benefits is provided to Veterans who are permanently and totally disabled from a nonservice-connected disability which is not the result of willful misconduct, but only where the Veteran has the requisite active wartime service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.2, 3.3, 3.314(b).  In order for pension benefits to be granted, the evidence must generally demonstrate that: (1) the Veteran meets the service requirements; (2) he is totally and permanently disabled by age or disability; and, (3) his income and net worth do not exceed the amounts specified by law.  

The Veteran's service does not meet the minimum 90 days of wartime service requirement.  His first tour of duty during wartime service lasted only 36 days.  Because the Vietnam Wartime era ended May 7, 1975, and because he did not re-enter active service until June 24, 1975, his second period of service is entirely during a peacetime period.  Thus, his 36 days of active wartime military service is insufficient to attain entitlement to a non-service-connected VA pension.  

In December 2009, the Veteran testified that he believed that his second period of active service was during a wartime period.  

As a matter of law, a non-service-connected pension cannot be granted because the minimum wartime service requirement is not met.  In a case such as this one, where the law and not the evidence is dispositive, the claim should be denied because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Non-service-connected pension is denied. 



REMAND

In December 2009, the Veteran testified before the undersigned Veterans Law Judge that his foot disability has worsened since his most recent VA podiatry compensation examination.   In Caffrey v Brown, 6 Vet App 377, 381 (1994), the Court held that where a material change in the disability occurs, a fresh medical examination is required.  Because a material change in the disability has been alleged, the Board must remand this case for another examination.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should make arrangements for an examination of both feet by an appropriate specialist (an M.D.).  The claims file should be made available to the physician for review.  The physician is asked to review the claims file, note that review in the report, elicit a history of relevant symptoms from the Veteran, examine him, and offer a diagnosis, if appropriate.  The physician is asked to address the rating criteria for pes planus and state whether the Veteran's reported calf and foot cramps are evidence of tendo-Achilles spasm.  The physician should offer a rationale for any conclusion in a legible report.  If any question cannot be answered, the physician should state the reason.  

2.  The AMC or RO should undertake any additional development suggested by the examiner's findings and opinions. 

3.  Following completion of the foregoing, the AMC or RO should review the claims files and ensure that all of the above mentioned development has been completed.  If any development is incomplete or deficient, appropriate corrective action is to be implemented.   If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all action taken on the claim, to include a summary of the evidence and applicable law and regulations.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Failure to report for a scheduled VA examination, without good cause, could have adverse consequences on the claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


